DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Substitute Amendment filed September 24th, 2021 has been entered. Claims 1, 3, 7, 11-14, 17-18, 20, 22-23, 25, 27, 31, 34, 38 and 44 have been amended and claims 2, 4-6, 8-10, 15-16, 19, 21, 24, 26, 28-30, 32-33, 35-37, 39-43 and 45-51 have been canceled by the Applicant. Applicant’s amendments have overcome the claim objections and 112 rejections.
Allowable Subject Matter
Claims 1, 3, 7, 11-14, 17-18, 20, 22-23, 25, 27, 31, 34, 38 and 44 are allowed.
Independent claim 1 now contain the subject matter indicated as allowable in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833